NOTICE OF ALLOWANCE

Claims 1, 4-10, 12-13, 15-17 and 19 are pending are pending and subject to examination.  The species election requirement is withdrawn. 

Priority 
The instant application is CON of US 15/506,342 (now US Patent 11034966), which is a 371 of PCT/US15/47187, filed 27 August 2015 which claims benefit of US Provisional 62/043,360 filed 28 August 2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 May 2021 have been considered by the examiner.  See initialed and signed PTO/SB08’s.  

Terminal Disclaimer
The terminal disclaimer filed on 29 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,034,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Stephen Altieri on 31 August 2022.
The application has been amended as follows: 

In the claims of 01/22/2021:
12 (Currently amended). The method of claim 9, wherein the beta-lactamase polypeptide comprises [[an]] the amino acid sequence of SEQ ID NO: 5 (P3A).13 (Currently amended). The method of claim 8, wherein the beta-lactamase polypeptide comprises [[an]] the amino acid sequence of SEQ ID NO: 10 (P2A).15 (Currently amended). The method of claim 1, wherein the comprises palindromic DNA looping.16 (Currently amended). The method of claim 1, wherein the is capable of tightly controlled gene expression.17 (Currently amended). The method of claim 1, wherein the production further comprises purifying said beta-lactamase with a single chromatography column step.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method for production of significant amounts of beta-lactamase (either greater than 10 g/L or 15 g/L), wherein said method comprises directing soluble expression of said beta-lactamases in E. coli cells in the cytoplasm, wherein said beta-lactamases are not at any point recovered or purified from a periplasmic fraction, a cell envelope fraction, a cytoplasmic insoluble fraction, an inclusion body, or an extracellular fraction of the E. coli cell.  The combination of both such significant yields coupled with soluble expression in the cytoplasm is not found in the art.  Rather, nearly all expression occurs as either secreted extracellular expression, fusion proteins producing cell envelope fractions (e.g. with thioredoxin) or most commonly periplasmic expression (See for example, Perilli et al. 2004 – cited on IDS).  As such, the prior art does not teach or suggest that such quantities can be produced in the cytoplasm and claims 1, 4-10, 12-13, 15-17 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        31 August 2022